


Exhibit 10.6

 

CH2M HILL Companies, Ltd.

 

2004 Stock Option Plan

 

 

Effective January 1, 2004

 

--------------------------------------------------------------------------------


 

CH2M HILL COMPANIES, LTD.
2004 STOCK OPTION PLAN

 

ARTICLE 1

INTRODUCTION

 

1.1 Establishment. CH2M HILL Companies, Ltd., an Oregon corporation, hereby
establishes the CH2M HILL Companies, Ltd. 2004 Stock Option Plan (the “Plan”).

 

1.2 Purpose. The purpose of the Plan is to further the growth and development of
CH2M HILL Companies, Ltd. (the “Plan Sponsor”) by affording an opportunity for
stock ownership to Qualified Employees and Outside Directors of and consultants
to the Company who are responsible for the conduct and management of the
Company’s business or who are involved in endeavors significant to the Company’s
success.

 

ARTICLE 2

DEFINITIONS

 

2.1 “Affiliated Companies” means any corporation or other entity that is
affiliated with the Plan Sponsor through stock or other equity ownership or
otherwise which is designated by either the Committee or the Board as an entity
whose Qualified Employees and Outside Directors may be selected to participate
in the Plan.  The Committee may select an entity to be designated as an
Affiliated Company if the Plan Sponsor owns directly or indirectly at least 50%
of the entity. The Board, in its sole discretion, may select an entity to be
designated as an Affiliated Company if the Plan Sponsor owns directly or
indirectly at least 10% of the entity.

 

2.2 “Beneficiary” means the person or persons or other entity or entities that
have been designated by the Participant to whom the right to exercise Options
following the Option Holder’s death shall pass, if the Option Agreement permits
the exercise of unexercised Options after the Option Holder’s death. The
designation by the Participant must be on forms prescribed by the Company and
must be filed with the Company.  If the Participant fails to designate a
Beneficiary, or if the designated Beneficiary fails to survive the Participant,
the Beneficiary shall be the Participant’s estate.  Beneficiary designations may
be revoked or changed by filing a new Beneficiary designation with the Company. 
Each designation will automatically revoke any prior designations by the same
Option Holder.

 

2.3 “Board” means the Board of Directors of the Plan Sponsor.

 

2.4 “Cause” shall mean a termination of affiliation with the Company on account
of: (1) repeated refusal to obey written directions of the Board of Directors or
a direct supervisor within the Company’s organizational structure (so long as
such directions do not involve illegal or immoral acts); (2) acts of substance
abuse which are  injurious to the Company; (3) fraud or dishonesty that is 
injurious to the Company; (4) commission of a criminal offense involving money
or other property of the Company (excluding any traffic violations or similar
violations);  (5) commission of a criminal offense that constitutes a felony in
the jurisdiction in which the offense is committed or (6) repeated violations of
the Company policies.

 

2.5 “CEO” means Chief Executive Officer of CH2M HILL Companies, Ltd.

 

2.6 “Change of Control” shall have the meaning assigned to it by Article 8.

 

2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.8 “Committee” means a committee established under Article 9 of the Plan.

 

2.9 “Company” means the Plan Sponsor and the Affiliated Companies.

 

3

--------------------------------------------------------------------------------


 

2.10 “Compensation Committee” means a committee of the Board consisting solely
of two or more outside directors who meet the requirements of  §162(m)(C)(i) of
the Code.

 

2.11 “Outside Director” means a member of the Board who is not an Employee.

 

2.12 “Effective Date” means the effective date of the Plan which is January 1,
2004.

 

2.13 “Employees” means those individuals who are employed by the Company or an
Affiliated Company (including, without limitation, officers and directors who
are also employees of the Company).

 

2.14 “Executive Officer” means the CEO and any employee who is an officer of
CH2M HILL Companies, Ltd. and whose total compensation for the taxable year is
required to be reported to shareholders under the Securities Exchange Act of
1934 because the employee is one of the four highest compensated officers for
the taxable year (other than the CEO).

 

2.15 “Fair Market Value” means the price per share of Stock in effect on that
date denominated in United States dollars, as determined by the Board in
accordance with the methodology described in the company’s most current filings
with the Securities and Exchange Commission.

 

2.16 “Incentive Stock Option” shall mean any option granted to a Participant
under the Plan, which the Company intends at the time the option is granted to
be an Incentive Stock Option within the meaning of Code § 422.

 

2.17 “Internal Market” means the limited internal market maintained by the
Company for the purchase and sale of its Stock.

 

2.18 “Nonqualified Stock Option” shall mean any option granted to a Participant
under the Plan which is not an Incentive Stock Option.

 

2.19 “Option” shall mean either an Incentive Stock Option or a Nonqualified
Stock Option.

 

2.20 “Option Agreement” shall mean the agreement specified in Section 4.2.

 

2.21 “Option Holder” shall mean a Participant who is granted an Option under the
Plan or a Beneficiary or other person who acquires the right to exercise an
Option by bequest or inheritance.

 

2.22 “Parent” shall mean a parent corporation of the Company as defined in Code
§ 424(e).

 

2.23 “Participant” means a Qualified Employee or Outside Director designated by
the Committee to participate in the Plan.

 

2.24 “Plan” means the CH2M HILL Companies, Ltd. Stock Option Plan.

 

2.25 “Plan Sponsor” means CH2M HILL Companies, Ltd.

 

2.26 “Qualified Employees” means those employees and consultants who work for
the Plan Sponsor or an Affiliated Company.

 

2.27 “Retirement” means the termination of employment or significant reduction
in hours by the Participant on or after age 55, as recognized by the Committee. 
The Committee shall determine whether a Participant’s Retirement has occurred in
its sole discretion.

 

2.28 “Section” means a reference to a section of the Plan, unless another
reference specifically applies.

 

4

--------------------------------------------------------------------------------


 

2.29 “Stock” means the common stock of the Plan Sponsor and any stock issued or
issuable subsequent to the Effective Date in substitution for the common stock.

 

2.30 “Stock Administration Department” means a designated department or a group
within the Company responsible for day to day administration activities in
support of the Stock based programs within the Company.

 

2.31 “Subsidiary” shall mean a subsidiary corporation of the Company as defined
in Code § 424(f).

 

ARTICLE 3

ELIGIBILITY

 

3.1 Eligibility to Receive Grant. All Employees of the Plan Sponsor and
Affiliated Companies  who are responsible for the conduct and management of the
Company’s business or who are involved in endeavors significant to the success
of the Company shall be eligible to receive both Incentive Stock Options and
Nonqualified Stock Options under the Plan.  Directors of and consultants to the
Plan Sponsor and Affiliated Companies, who are not employees of the Company but
who are involved in endeavors significant to the success of the Company, shall
be eligible to receive Nonqualified Stock Options, but not Incentive Stock
Options, under the Plan.

 

ARTICLE 4

GRANT AND TERMS OF OPTIONS

 

4.1 Grant of Options.

 

(a)             The Committee may from time to time in its sole discretion
determine which of the Participants (other than Executive Officers) should
receive Options, the type of Options to be granted (whether Incentive Stock
Options or Nonqualified Stock Options), the number of shares subject to such
Options, the dates on which such Options are to be granted and, except as
otherwise provided by the Plan, all other terms and conditions relating to
Options.

 

(b)             The Compensation Committee of the Board may from time to time in
its sole discretion determine which of the Executive Officers should receive
Options, the type of Options to be granted (whether Incentive Stock Options or
Nonqualified Stock Options), the number of shares subject to such Options, the
dates on which such Options are to be granted and, except as otherwise provided
by the Plan, all other terms and conditions relating to Options.

 

(c)             The terms and conditions of an Option granted under the Plan
need not be identical to the terms and conditions of any other Option granted
under the Plan.  No employee may be granted Incentive Stock Options to the
extent that the aggregate Fair Market Value (determined as of the time each
Incentive Stock Option is granted) of the Stock with respect to which any such
Incentive Stock Options are exercisable for the first time during a calendar
year (under all incentive stock option plans of the Plan Sponsor and any Parent
and Subsidiaries) would exceed $100,000. No person shall be granted Options
under the Plan to purchase more than 350,000 shares of Common Stock.

 

4.2 Option Agreement.  Each Option granted under the Plan shall be evidenced by
a written Option Agreement (or electronic equivalent) setting forth the terms
upon which the Option is granted.  Each Option Agreement shall designate the
type of Options being granted (whether Incentive Stock Options or Nonqualified
Stock Options) and shall state the number of shares of Stock, as designated by
the Committee, to which that Option pertains.  More than one Option may be
granted to a Participant.

 

4.3 Option Price.  The Option price per share of Stock under each Option shall
be determined by the Committee (other than for Executive Officers, whose Option
price shall be determined by the Compensation Committee) and stated in the
Option Agreement.  The option price for Incentive Stock Options granted under
the Plan and Nonqualified Stock Options granted under the Plan to Executive
Officers shall not be less than 100% of the Fair Market Value (determined as of
the day the Option is granted) of the shares subject to the Option.  The option
price for Nonqualified Stock Options granted under the Plan for Qualified
Employees and Outside Directors, who are not Executive Officers, shall not

 

5

--------------------------------------------------------------------------------


 

be less than 90% of the Fair Market Value (determined as of the day the Option
is granted) of the shares subject to the Option.

 

4.4 Duration of Options.  Each Option shall be of a duration as specified in the
Option Agreement.  However, no Option term shall be more than ten (10) years
from the date on which the Option is granted, and may terminate earlier as
specified in the Option Agreement.

 

4.5 Employees, Directors, and Consultants Based Outside the U.S. With respect to
Options granted to Participants who are based outside of the United States, the
Committee shall have complete discretion to define all terms and conditions of
Options granted to such Participants, to modify and amend such Options as may be
necessary or appropriate to comply with the laws and regulations of foreign
jurisdictions, and to establish subplans and modified procedures with respect to
the grant and exercise of such Options. Notwithstanding the provisions of
Sections 4.3 and 4.4, the Committee may in its discretion grant Options to
Participants (other than Executive Officers) who are based outside of the United
States that have an Stock price that is less than 90% of the Fair Market Value
(determined as of the day the Option is granted) of the shares subject to the
Options or that have a term of more than ten years from the date on which the
Options are granted, or both.

 

4.6 Additional Limitations on Grant. No Incentive Stock Option shall be granted
to a Qualified Employee who, at the time the Incentive Stock Option is granted,
owns stock (as determined in accordance with Code § 424(d)) representing more
than 10% of the total combined voting power of all classes of stock of the Plan
Sponsor or of any Parent or Subsidiary, unless the option price of such
Incentive Stock Option is at least 110% of the Fair Market Value (determined as
of the day the Incentive Stock Option is granted) of the Stock subject to the
Incentive Stock Option, and the Incentive Stock Option by its terms is not
exercisable more than five years from the date it is granted.

 

4.7 Other Terms and Conditions.

 

(a)             The Option Agreement may contain such other provisions, which
shall not be inconsistent with the Plan, as the Committee shall deem
appropriate, including, without limitation, provisions that relate the Option
Holder’s ability to exercise an Option to the passage of time or the achievement
of specific goals established by the Committee or the occurrence of certain
events specified by the Committee.

 

(b)             Notwithstanding any vesting requirements contained in any Option
Agreement, all outstanding Options shall become immediately exercisable in full
upon the occurrence of a Change in Control.

 

(c)             The Option Agreement may also provide, in the discretion of the
Committee, that any shares of Stock acquired upon exercise of an Option shall
become, upon such acquisition, subject to the terms of a Stock Restriction
Agreement which shall be set forth as an attachment to the Option Agreement. 
The Committee may specify the period, if any after which an Option may be
exercised following termination of the Option Holder’s services.  If the
Committee does not otherwise specify, the following shall apply.

 

4.8 Termination of Affiliation.

 

(a) Retirement or Involuntary Termination. Upon the Retirement of an Option
Holder or upon involuntary termination of the Option Holder’s affiliation with
the Company (other than upon death, disability (within the meaning of Code
§ 22(e)(3)) and involuntary termination for Cause), the Option Holder may, at
any time within three (3) months after the date of termination or Retirement
(but before the date of expiration of the Option, if earlier), exercise the
Option to the extent the Option Holder was entitled to do so on the date of
termination or Retirement.  Any Options not exercisable as of the date of
termination or Retirement and any Options or portions of Options of terminated
Option Holders not exercised pursuant to this Section 4.7(a) shall terminate.

 

(b)           Death. If an Option Holder dies while affiliated with the Company
or within a period of three (3) months after a termination or Retirement
pursuant to Section 4.7(a), the Participant’s Beneficiary may exercise the
Option at any time within one year after the date of death (but before the

 

6

--------------------------------------------------------------------------------


 

expiration date of the Option if earlier), to the extent the Option Holder was
entitled to do so on the Option Holder’s date of death.  Any Options not
exercisable as of the date of death and any Options or portions of Options of
deceased Option Holders not exercised pursuant to this Section 4.7(b) shall
terminate.

 

(c)           Disability. Upon termination of an Option Holder’s affiliation
with the Company by reason of the Option Holder’s disability (within the meaning
of Code § 22(e)(3)), the Option Holder may exercise the Option at any time
within one year after the date of termination (but before the expiration date of
the Option, if earlier), to the extent the Option Holder was entitled to do so
on the date of termination.  Any Options not exercisable as of the date of
termination and any Options or portions of Options of disabled Option Holders
not exercised pursuant to this Section 4.7(c) shall terminate.

 

(d)           Other Terminations. Options granted to the Option Holder shall
terminate immediately upon termination of an Option Holder’s affiliation with
the Company under circumstances other than those set forth in Sections 4.7(a),
(b), or (c), including, without limitation, a termination for Cause and a
voluntary termination on the part of the Option Holder other than Retirement.

 

(e)           Definition of Termination of Affiliation. For purposes of any
Nonqualified Stock Option granted under this Plan, an Option Holder’s
affiliation with the Company shall be deemed to be terminated as of the first
day on which the Option Holder is no longer an Qualified Employee or Outside
Director of  the Company.  For purposes of any Incentive Stock Option granted
under this Plan, an Option Holder’s employment with the Company shall be deemed
to be terminated as of the first day on which the Option Holder is no longer
employed by the Company.

 

(f)            Special Rule for Nonqualified Stock Options. The Committee may,
in its sole discretion, provide in an Option Agreement or otherwise that, upon
termination of an Option Holder’s affiliation with the Company, one or more
Nonqualified Stock Options held by the Option Holder may be exercised at such
time and subject to such conditions as the Committee, in its sole discretion,
may designate.

 

4.9 Loss of Affiliated Company Status. If an Affiliated Company loses its status
as an Affiliated Company, all Options held by Participants associated with the
former Affiliated Company shall become fully vested (exercisable in full)
immediately.  Participants associated with the former Affiliated Company shall
be deemed to have been involuntarily terminated with the Company pursuant to
Section 4.8(a).

 

ARTICLE 5

EXERCISE OF OPTIONS

 

5.1 Manner of Exercise.  Subject to the limitations and conditions of the Plan
or the Option Agreement, an Option shall be exercisable, in whole or in part,
from time to time, by giving written notice of exercise to the Stock
Administration Department of the Company (or successor equivalent).  The notice
to exercise shall specify the number of shares of Stock to be purchased and
shall be accompanied by all of the following: (1) payment in full to the Company
of the purchase price of the shares to be purchased; (2) payment in full of such
amount as the Company shall determine to be sufficient to satisfy any liability
that the Company or any other entity may have for any withholding of federal,
state or local income or other taxes incurred by reason of the exercise of the
Option; (3) a representation letter if required by the Company pursuant to
Section 6.2 of this Plan,  (4) a Stock Restriction Agreement meeting pursuant to
Section 6.3 of this Plan, if requested by the Committee; and (5) evidence of the
clearance of the Executive Officers’ Option exercise pursuant to Section 6.4 of
this Plan.  An Option shall be considered to be exercised on the date that an
Option Holder is so notified by the Stock Administration Department (or
successor equivalent).

 

5.2 Payment of Purchase Price.  Payment for shares shall be in the form of
either: (1) cash; or (2) a personal check to the order of the Company; or (3) a
combination of cash and a personal check.  In addition, unless the Committee, in
its discretion, provides otherwise, all or part of the payment for shares may be
made by tendering to the Company whole or fractional shares of Stock owned by
the Option Holder. The Fair Market Value on the date of exercise of any whole
shares of Stock tendered by the Option Holder for payment shall be credited
against the purchase price.  If shares of Stock owned by the Option Holder are
used to pay all or part of the purchase price, such shares shall be evidenced by
a written attestation of ownership of shares signed by the Option Holder.

 

7

--------------------------------------------------------------------------------


 

5.3 Designation of Beneficiary. A Participant may designate a Beneficiary who
has the right to exercise Options following the Option Holder’s death, if the
Option Agreement permits the exercise of unexercised Options after the Option
Holder’s death.

 

5.4 Prohibition on Exercise of Options if Limits on Ownership of Stock Would be
Exceeded.  Notwithstanding any other provision of this Plan or of any Option
Agreement, an Option granted under this Plan may not be exercised if,
immediately after the exercise of such Option, the recipient of shares of Stock
pursuant to such exercise would own more shares of Stock of the Plan Sponsor
than such person is permitted to own under the Articles of Incorporation or
Bylaws of the Plan Sponsor.  If the Option Holder is unable to exercise his/her
Option due to the prohibition imposed by this Section 5.4 of this Plan, the
Committee, in its sole discretion, may instruct the Company to pay to the Option
Holder the monetary value of the Option, equal to the difference between the
Option price and the Fair Market Value of a share of Stock as of the date of the
exercise, less tax withholdings.  The time and manner of payment shall be at the
discretion of the Committee.

 

ARTICLE 6

ISSUANCE OF SHARES

 

6.1 Transfer of Shares. As soon as practicable after the Stock Administration
Department (or successor equivalent) of the Company has received an Option
Holder’s written notice of exercise of an Option and the other items specified
in Section 5.1, the Company shall issue or transfer to the Option Holder the
number of shares of Stock as to which the Option has been exercised and shall
deliver to the Option Holder a certificate or certificates therefor, registered
in the Option Holder’s name.  In the alternative, the Company may provide for
the recording of ownership of shares without the issuance of certificates.

 

Notwithstanding the immediately preceding paragraph, if the Participant
exercises an Option through payment of the exercise price with Stock and a
Participant has validly elected, in accordance with the provisions of the CH2M
HILL Companies, Ltd. Deferred Compensation Plan (the “DCP”), or any successor
plan, to defer the receipt of any shares of Stock in excess of the exercise
price (the “Gain Stock”), then such Gain Stock shall be issued and delivered to
the trustee of the CH2M HILL Companies, Ltd. Deferred Compensation Trust, or
otherwise deferred in accordance with the provisions of the DCP.  The rights of
the Participant with respect to the Gain Stock shall be determined in accordance
with the provisions of the DCP.

 

If the issuance or transfer of shares by the Company would for any reason, in
the opinion of counsel for the Company, violate any applicable federal or state
laws or regulations, the Company may delay issuance or transfer of such shares
until compliance with such laws can reasonably be obtained.  In no event shall
the Company be obligated to effect or obtain any listing, registration,
qualification, consent or approval under any applicable federal or state laws or
regulations or any contract or agreement to which the Company is a party with
respect to the issuance of any such shares.

 

6.2 Investment Representation. Upon demand by the Company, the Option Holder
shall deliver to the Company a representation in writing that the purchase of
all shares with respect to which notice of exercise of the Option has been given
by the Option Holder is being made for investment only and not for resale or
with a view to distribution, and containing such other representations and
provisions with respect thereto as the Company may require.  Upon such demand,
delivery of such representation promptly and prior to the transfer or delivery
of any such shares and prior to the expiration of the option period shall be a
condition precedent to the right to purchase such shares.

 

6.3 Restrictions on Stock Acquired Through Exercise of Options.  All shares of
Stock acquired through the exercise of Options granted under this Plan shall be
subject to all restrictions on shares of Stock of the Company set forth in the
Articles of Incorporation and Bylaws of the Company, including: 
(1) restrictions that grant the Company the right to repurchase shares upon
termination of the shareholder’s affiliation with the Company; (2) restrictions
that grant the Company a right of first refusal if the shareholder wishes to
sell shares other than in the limited market maintained by the Company;
(3) restrictions that require the approval of the Plan Sponsor for any other
sale of shares; and (4) restrictions that define the share pricing methodology
to be applied in purchases and sales of shares.  In addition, if requested by
the Committee in its sole discretion, the Option Holder shall execute and
deliver to the Plan Sponsor a Stock Restriction Agreement in such form as the
Committee may provide at the time of

 

8

--------------------------------------------------------------------------------


 

exercise of the Option.  Such Stock Restriction Agreement may include, without
limitation, restrictions in addition to those restrictions set forth in the
Articles of Incorporation and Bylaws of the Plan Sponsor. Upon such request,
execution of the Stock Restriction Agreement by the Option Holder prior to the
transfer or delivery of any shares and prior to the expiration of the Option
period shall be a condition precedent to the right to purchase such shares,
unless such condition is expressly waived in writing by the Committee.

 

6.4. SEC Clearance Requirement.  The Company may from time to time impose
certain clearance requirements on any exercise of Options.  The clearance
requirements may be imposed in Company’s discretion on Executive Officers or
other Option Holders who in the Company’s opinion have or may have access to
material non-public information about the Company, certain clearance
requirements on any exercise of Options.  Pursuant to such clearance
requirements, the Company may require that designated Option Holders pre-clear
their Option exercise transactions with a Company appointed compliance officer.

 

6.5 Compliance with Securities Laws. Each Option shall be subject to the
requirement that, if at any time counsel to the Plan Sponsor shall determine
that the listing, registration or qualification of the shares subject to such
Option upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental or regulatory body, is necessary as a
condition of, or in connection with, the issuance or purchase of shares
thereunder, such Option may not be accepted or exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained on conditions acceptable to the Committee.  Nothing
herein shall be deemed to require the Company to apply for or to obtain such
listing, registration or qualification.

 

6.6 Changes in Accounting Rules. Except as provided otherwise at the time an
Option is granted, notwithstanding any other provision of the Plan to the
contrary, if, during the term of the Plan, any changes in the financial or tax
accounting rules applicable to Options shall occur which, in the sole judgment
of the Committee, may have a material adverse effect on the reported earnings,
assets or liabilities of the Company, the Committee shall have the right and
power to modify as necessary, any then outstanding and unexercised Options as to
which the applicable services or other restrictions have not been satisfied.

 

ARTICLE 7

STOCK SUBJECT TO THE PLAN

 

7.1 Number.  The aggregate number of shares of Stock which may be issued under
Options granted pursuant to the Plan shall not exceed 5,000,000 shares.  Shares
which may be issued under Options may consist, in whole or in part, of
authorized but unissued stock or treasury stock of the Plan Sponsor not reserved
for any other purpose.

 

7.2 Unused Stock.  If any outstanding Option under the Plan is cancelled,
expires, or for any other reason ceases to be exercisable, in whole or in part,
other than upon exercise of the Option, the shares which were subject to such
Option and as to which the Option had not been exercised shall continue to be
available under the Plan.

 

7.3 Adjustment for Change in Outstanding Shares.  If there is any change,
increase or decrease, in the outstanding shares of Stock which is effected
without receipt of additional consideration by the Plan Sponsor, by reason of a
stock dividend, recapitalization, merger, consolidation, stock split,
combination or exchange of stock, or other similar circumstances, then in each
such event, the Committee shall make an appropriate adjustment in the aggregate
number of shares of stock available under the Plan, the maximum number of shares
of stock for which Options may be granted to a person under the Plan, the number
of shares of stock subject to each outstanding Option, and the Option prices, in
order to prevent the dilution or enlargement of any Option Holder’s rights.  The
Committee’s determinations in making adjustments shall be final and conclusive.

 

7.4 Reorganization or Sale of Assets. If the Company is merged or consolidated
with another corporation and the Company is not the surviving corporation, or if
all or substantially all of the assets of the Company are acquired by another
entity, or if the Company is liquidated or reorganized (each of such events
being referred to as a “Reorganization Event”), the Committee shall, as to
outstanding Options, either:  (1) make appropriate provision for the protection
of any such outstanding Options by the substitution on an equitable basis of
appropriate stock of the Company, or of the merged, consolidated or

 

9

--------------------------------------------------------------------------------


 

otherwise reorganized corporation, which will be issuable in respect of the
Stock, provided that no additional benefits shall be conferred upon Option
Holders as a result of such substitution, and provided further that the excess
of the aggregate fair market value of the shares subject to the Options
immediately after such substitution over the purchase price thereof is not more
than the excess of the aggregate fair market value of the shares subject to such
Options immediately before such substitution over the purchase price thereof; or
(2) upon written notice to all Option Holders, which notice shall be given not
less than 20 days prior to the effective date of the Reorganization Event,
provide that all unexercised Options must be exercised within a specified number
of days (which shall not be less than ten) of the date of such notice or such
Options will terminate.  In response to a notice provided pursuant to clause
(2) of the preceding sentence, an Option Holder may make an irrevocable election
to exercise the Option Holder’s Option contingent upon and effective as of the
effective date of the Reorganization Event.  The Committee may, in its sole
discretion, accelerate the exercise dates of outstanding Options in connection
with any Reorganization Event which does not also result in a Change in Control.

 

ARTICLE 8

CHANGE OF CONTROL

 

8.1 Change in Control.  For purposes of the Plan, a Change in Control will occur
if any one of the following events occurs:

 

(a)   Unapproved Acquisition of 25% Stake. Any Person is or becomes a Beneficial
Owner, directly or indirectly, of 25% or more of the Voting Securities of the
Plan Sponsor; provided, however, that the event described in this
Section 7.1(a) shall not be deemed to be a Change of Control by virtue of any of
the following:

 

(i)            an acquisition entered into by the Plan Sponsor,

 

(ii)           a  sale of Voting Securities entered into by the Plan Sponsor,

 

(iii)          an acquisition of Voting Securities by any employee benefit plan
sponsored or maintained by the Plan Sponsor or any of its Affiliated Companies,

 

(iv)          an acquisition of Voting Securities by any underwriter temporarily
holding securities pursuant to an offering of such securities, or

 

(v)           pursuant to a Non-COC Transaction.

 

(b)   Change in the Majority of the Board. During the course of one Plan Sponsor
fiscal year, Incumbent Directors cease for any reason to constitute at least a
majority of the Board.

 

(c)   Significant Merger or Consolidation. The consummation of a Business
Combination, unless the Business Combination is a Non-COC Transaction.

 

(d)   Liquidation. The stockholders of the Plan Sponsor approve a plan of
liquidation or dissolution of the Plan Sponsor or the direct or indirect sale or
other disposition of all or substantially all of the assets of the Plan Sponsor
and its Affiliated Entities.

 

8.2 Definitions.  The following definitions shall apply for purposes of this
Article:

 

(a) “Beneficial Owner” shall mean a beneficial owner as defined in
Rule 13(d)(3) under the Securities Exchange Act of 1934.

 

(b) “Business Combination” shall mean a merger, consolidation, share exchange or
similar form of corporate reorganization of the Plan Sponsor or any such type of
transaction involving the Plan Sponsor or any of its Affiliated Entities that
requires the approval of the Plan Sponsor’s stockholders.

 

(c) “Constructive Termination” means, without the Participant’s express written
consent, the occurrence of any of the following:

 

(i)            Change in Responsibilities.  (1) The assignment to the
Participant of any duties or responsibilities inconsistent in any material
adverse respect with the Participant’s

 

10

--------------------------------------------------------------------------------


 

position(s), duties, responsibilities or status immediately prior to such Change
of Control (including any diminution of such duties or responsibilities); or
(2) A material adverse change in the Participant’s reporting responsibilities,
titles or offices with the Plan Sponsor or successor as in effect immediately
prior to such Change of Control.

 

(ii)           Change in Compensation. Any material reduction by the Plan
Sponsor or successor in the Participant’s total compensation package, including
any material adverse change in the annual salary, the incentive bonus ranges and
targets, or the timing of payment of same as compared to the compensation
package in effect immediately prior to such Change of Control.

 

(iii)            Change in Location. Any requirement of the Plan Sponsor or
successor that the Participant (1) be based anywhere more than 25 miles from the
facility where the Participant is located at the time of the Change of Control;
or (2) travel on the Plan Sponsor’s or successor’s business to an extent
substantially greater than the travel obligations of the Participant immediately
prior to such Change of Control.

 

(iv)            Change in Benefits. (1) The failure of the Plan Sponsor or
successor to continue in effect any employee benefit and fringe benefit plans
and policies or deferred compensation plans in which the Participant is
participating immediately prior to such Change of Control, unless the
Participant is permitted to participate in other plans providing the Participant
with substantially comparable benefits; or (2) the taking of any action by the
Plan Sponsor or successor which would adversely affect the Participant’s prior
participation in or reduce the Participant’s accrued benefits under any employee
benefit and fringe plans or deferred compensation plans in which the Participant
is participating immediately prior to a Change of Control; or (3) the failure of
the Plan Sponsor or successor to provide the Participant and the Participant’s
dependents welfare benefits that are substantially comparable to the benefits
available to them immediately prior to such Change of Control at a substantially
comparable cost to Participant; or (4) the failure of the Plan Sponsor or
successor to provide the Participant with paid vacation at levels in effect for
the Participant immediately prior to such Change of Control or as the same may
be increased from time to time thereafter.

 

(v)             Reimbursement of Expenses. The failure of the Plan Sponsor or
successor to promptly reimburse the Participant for all reasonable expenses
incurred by the Participant in accordance with the most favorable policies,
practices and procedures of the Plan Sponsor or successor in effect for the
Participant at any time during the 120-day period immediately preceding the
Change of Control or, if more favorable to the Participant, as in effect
generally at any time thereafter with respect to other peer executives of the
Plan Sponsor or successor.

 

(vi)            Office and Support Staff.  The failure by the Plan Sponsor or
successor to provide the Participant with an office or offices of substantially
similar size, furnishings and other appointments, personal secretarial and other
assistance, at least equal to the most favorable of the foregoing provided to
the Participant by the Plan Sponsor at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Participant, as provided generally at any time thereafter with respect to other
peer executives of the Plan Sponsor or successor.

 

(vii)           Assumption of this Agreement.  The failure of the Plan Sponsor
to assign and obtain the assumption of the Participant’s Change in Control
Agreement from any successor.

 

(viii)          Inadvertent Action.  An action taken in good faith and which is
remedied by the Plan Sponsor or successor within 15 calendar days after receipt
of notice thereof given by the Participant shall not constitute Constructive
Termination. The Participant must provide notice of termination of employment
within 30 calendar days of the Participant’s knowledge of an event constituting
Constructive Termination or such event shall not constitute Constructive
Termination.

 

11

--------------------------------------------------------------------------------

 

(d) “Incumbent Directors” shall mean:

 

(i)            individuals who on March 31, 2000 constitute the Board; and

 

(ii)           any person who becomes a director subsequent to March 31, 2000,
provided his/her election or nomination for election was recommended by the
Nominating Committee of the Board (or its successor in responsibilities) or
approved by at least a majority of the Incumbent Directors who remain on the
Board (either by a specific vote or by approval of the Plan Sponsor or
successor’s proxy statement in which such person is named as a nominee for a
director, without objection to such nomination); provided that individuals
initially elected or nominated as directors of the Plan Sponsor or successor as
a result of an actual or threatened election contest with respect to directors
or any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board shall not be deemed to be Incumbent
Directors.

 

(e) “Non-COC Transaction” shall include any Business Combination in which:

 

(i)            at least 75% of the total voting power eligible to elect
directors of the entity resulting from such Business Combination is represented
by shares that were Voting Securities immediately prior to such Business
Combination (either by remaining outstanding or being converted),

 

(ii)           no Person, other than any employee benefit plan sponsored or
maintained by the Plan Sponsor, becomes the “beneficial owner”, directly or
indirectly, of 25% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the entity resulting from such
Business Combination,

 

(iii)          at least a majority of the members of the board of directors of
the entity resulting from such Business Combination were Incumbent Directors at
the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination.

 

(f) “Person” shall mean Person as defined in Section 3(a)(9) and as used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934.

 

(g) “Voting Securities” shall mean either (a) the then-outstanding shares of
Stock of the Plan Sponsor or (b) the combined voting power of the Plan Sponsor’s
then-outstanding securities eligible to vote for the election of the Board.

 

ARTICLE 9

PLAN ADMINISTRATION

 

9.1 Committee.

 

(a)   The Plan shall be administered by the committee appointed by and serving
at the pleasure of the Board.  Members of the Committee and any subcommittee or
special committee shall be appointed from time to time by the Board, shall serve
at the pleasure of the Board and may resign at any time upon written notice to
the Board. The Board may from time to time remove members from or add members to
the Committee, and vacancies on the Committee shall be filled by the Board.

 

(b)   Notwithstanding the foregoing, while the Committee is hereby authorized to
administer the Plan in general, any issues under the Plan that relate to
Executive Officers shall be administered by the Compensation Committee in
compliance with § 162(m)(4)(C)(i) of the Code.

 

9.2 Committee Meetings and Actions.  The Committee shall hold meetings at such
times and places as it may determine.  A majority of the members of the
Committee shall constitute a quorum, and the acts of the majority of the members
present at a meeting or a consent in writing signed by all members of the
Committee shall be the acts of the Committee and shall be final, binding and
conclusive

 

12

--------------------------------------------------------------------------------


 

upon all persons, including the Company, its shareholders, and all persons
having any interest in Participants’ Options.

 

9.3 Powers of Committee.  The Committee shall, in its sole discretion, select
the Participants from among the Qualified Employees and Outside Directors and
establish such other terms under the Plan as the Committee may deem necessary or
desirable and consistent with the terms of the Plan.  The Committee shall
determine the form or forms of the agreements with Participants (other than
Executive Officers) that shall evidence the particular provisions, terms,
conditions, rights and duties of the Plan Sponsor and the Participants. The
Committee may from time to time adopt such rules and regulations for carrying
out the purposes of the Plan as it may deem proper and in the best interests of
the Company. The Committee may from time to time delegate its responsibilities
as it determines is necessary, in its sole discretion.  The Committee may
correct any defect, supply any omission, reconcile any inconsistency in the Plan
or in any agreement entered into under the Plan, and reconcile any inconsistency
between the Plan and any Agreement in the manner and to the extent it shall deem
expedient, and the Committee shall be the sole and final judge of such
expediency.  No member of the Committee shall be liable for any action or
determination made in good faith.  The determinations, interpretations and other
actions of the Committee pursuant to the provisions of the Plan shall be binding
and conclusive for all purposes and on all persons.

 

9.4 Interpretation of Plan.  The determination of the Committee as to any
disputed question arising under the Plan, including questions of construction
and interpretation, shall be final, binding and conclusive upon all persons,
including the Company, its shareholders, and all persons having any interest in
Participants’ Accounts.

 

9.5 Indemnification.  Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Plan
Sponsor against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred in connection with or resulting from any
claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid in settlement
thereof, with the Company’s approval, or paid in satisfaction of a judgment in
any such action, suit or proceeding against him, provided such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before undertaking to handle and defend it on such person’s own behalf.  The
foregoing right of indemnification shall not be exclusive of, and is in addition
to, any other rights of indemnification to which any person may be entitled
under the Plan Sponsor’s Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

 

ARTICLE 10

MISCELLANEOUS

 

10.1 Non-Transferability of Options. Options granted pursuant to the Plan are
not transferable by the Option Holder other than by will or the laws of descent
and distribution and shall be exercisable during the Option Holder’s lifetime
only by the Option Holder.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of an Option contrary to the provisions hereof,
or upon the levy of any attachment or similar process upon an Option, the Option
shall immediately become null and void.

 

10.2 Amendments. The Board of Directors may at any time and from time to time
alter, amend, suspend or terminate the Plan or any part thereof as it may deem
proper, except that no such action shall diminish or impair the rights under an
Option previously granted without the consent of the Option Holder.  Unless the
shareholders of the Company shall have given their approval, the total number of
shares for which Options may be issued under the Plan shall not be increased,
except as provided in Section 7.3, and no amendment shall be made which reduces
the option price at which the Stock may be offered through Incentive Stock
Options under the Plan below the minimum required by Sections 4.3 or 4.5, except
as provided in Section 7.3, or which materially modifies the requirements as to
eligibility for receipt of Incentive Stock Options under the Plan.  Subject to
the terms and conditions of the Plan, the Committee may modify, extend or renew
outstanding Options granted under the Plan, or accept the surrender of
outstanding Options to the extent not theretofore exercised and authorize the
granting of new Options in substitution therefor, except that no such action
shall diminish or impair the rights under an Option previously granted without
the consent of the Option Holder.

 

13

--------------------------------------------------------------------------------


 

10.3 Term of Plan. This Plan shall terminate on December 31, 2013. The Board of
Directors may suspend or terminate the Plan at any time prior to December 31,
2013.

 

10.4 Rights as Stockholder. An Option Holder shall have no rights as a
stockholder of the Company with respect to any shares of Stock covered by an
Option until the date of the issuance of the stock certificate for such shares
or the date of the recording of the ownership of the shares in the Option
Holder’s name.

 

10.5 Gender and Number.  Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

 

10.6 No Right to Continued Employment.  Nothing contained in the Plan or in any
Option granted under the Plan shall confer upon any Participant any right with
respect to the continuation of the Participant’s employment by, or consulting
relationship with, the Company, or interfere in any way with the right of the
Company, subject to the terms of any separate employment agreement or other
contract to the contrary, at any time to terminate such services or to increase
or decrease the compensation of the Participant. Nothing in this Plan shall
limit or impair the Company’s right to terminate the employment of any
employee.  Whether an authorized leave of absence, or absence in military or
government service, shall constitute a termination of service shall be
determined by the Committee in its sole discretion.  Participation in this Plan
is a matter entirely separate from any pension right or entitlement the
Participant may have and from the terms or conditions of the Participant’s
employment.  Participation in this Plan shall not affect in any way a
Participant’s pension rights or entitlements or terms or conditions of
employment.  Any Participant who leaves the employment of the Company shall not
be entitled to any compensation for any loss of any right or any benefit or
prospective right or benefit under this Plan which the Participant might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise.

 

10.7 Non-Assignability.  Neither a Participant nor a Beneficiary may voluntarily
or involuntarily anticipate, assign, or alienate (either at law or in equity)
any Option under the Plan, and the Committee shall not recognize any such
anticipation, assignment, or alienation.  Furthermore, an Option under the Plan
shall not be subject to attachment, garnishment, levy, execution, or other legal
or equitable process. Any attempted sale, conveyance, transfer, assignment,
pledge or encumbrance of the rights, interests or Options provided pursuant to
the terms of the Plan or the levy of any attachment or similar process
thereupon, shall by null and void and without effect.

 

10.8 Participation in Other Plans.  Nothing in this Plan shall affect any right
which the Participant may otherwise have to participate in any retirement plan
or agreement which the Company or an Affiliated Company has adopted or may adopt
hereafter.  Neither the amount of any compensation deemed to be received by a
Participant as a result of the exercise of an Option nor the proceeds from the
sale of shares received upon such exercise shall constitute “earnings” or
“compensation” with respect to which any other employee benefits of such
Participant are determined.

 

10.9 Federal Securities Law Requirements. If a Participant is an officer or
director of the Plan Sponsor within the meaning of Section 16, Options granted
hereunder shall be subject to all conditions required under Rule 16b-3, or any
successor rule promulgated under the 1934 Act, to qualify the Award for any
exception from the provisions of § 16(b) of the 1934 Act available under that
Rule. Such conditions shall be set forth in the Option Agreement with the
Participant.

 

10.10 Governing Law. This Plan, and all Options granted under this Plan, shall
be construed and shall take effect in accordance with the laws of the State of
Colorado, without regard to the conflicts of laws rules of such State.

 

14

--------------------------------------------------------------------------------
